UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30939 ACTIVE POWER, INC. (Exact name of registrant as specified in its charter) Delaware 74-2961657 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2128 W. Braker Lane, BK 12, Austin, Texas (Address of principal executive offices) (Zip Code) (512) 836-6464 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Class Name of Exchange on Which Registered Common Stock, $0.001 per share The Nasdaq Stock Market LLC (Nasdaq Global Market) Securities registered pursuant to Section12(g) of the Act: Preferred Share Purchase Rights (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨Yes þNo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.¨Yes þNo Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler þ Non-acceleratedfiler ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)¨Yes þNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based upon the closing sale price of its common stock on the last day of registrant’s most recently completed second fiscal quarter, June30, 2010, as reported on The Nasdaq Stock Market, was approximately $56.6 million (affiliates being, for these purposes only, directors and executive officers). As of February 28, 2011, the registrant had79,925,254 shares of common stock outstanding. Documents Incorporated by Reference Certain information required by Part III of Form 10-K is incorporated by reference to the registrant’s proxy statement for the 2011 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120 days after the close of the registrant’s fiscal year ended December31, 2010. 2 Active Power, Inc. Unless otherwise indicated, “we,” “us,” “our,” and “Active Power” mean Active Power, Inc., including our predecessor Texas corporation and our subsidiary companies. References in this report to “$” or “dollars” are to United States of America currency. Table of Contents PART I ITEM1. Business 5 ITEM1A Risk Factors 17 ITEM1B. Unresolved Staff Comments 24 ITEM2. Properties 24 ITEM3. Legal Proceedings 24 ITEM4. (Removed and Reserved) 24 PART II ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 ITEM6. Selected Financial Data 27 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 45 ITEM8. Financial Statements and Selected Quarterly Financial Data 45 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 ITEM9A. Controls and Procedures 45 ITEM9B. Other Information 46 PART III ITEM10. Directors and Executive Officers of the Registrant 47 ITEM11. Executive Compensation 49 ITEM12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 ITEM13. Certain Relationships and Related Transactions 50 ITEM14. Principal Accountant Fees and Services 50 PART IV ITEM15. Exhibits and Financial Statement Schedules 51 3 Table of Contents Special Note Regarding Forward-Looking Statements This report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements other than statements about historical or current facts, including, without limitation, statements about our business strategy, plans and objectives of management and our future prospects, are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from these expectations. Such risks and uncertainties include, without limitation, the following: • strategic relationships with third parties, including suppliers and channel partners; • customer demand for our products; • customer adoption of new products; • growth and future operating results; • developments in our markets; • expansion of our product offerings and sales channels; • customer benefits attributable to our products; • technologies and operations; • industry trends; and • future economic, business and regulatory conditions. You can identify these statements by forward-looking words such as “may,” “will,” “expect,” “intend,” “anticipate,” “believe,” “estimate,” “continue” and other similar words. You should read statements that contain these words carefully because they discuss our future expectations, make projections of our future results of operations or financial condition, or state other “forward-looking” information. We believe that it is important to communicate our future expectations to our investors. However, there may be events in the future that we are not able to accurately predict or control. The factors listed in the section captioned “Risk Factors” in Item1A of this report, as well as any cautionary language in this report, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations we described in our forward-looking statements. 4 Table of Contents PART I. ITEM 1. Business. Overviewand Strategy Active Power is headquartered in Austin, Texas, where we manufacture our patented flywheel uninterruptible power supply (“UPS”) systems and continuous power and infrastructure solutions.These solutions ensure continuity for business and IT operations for enterprises, data center operations and IT service providers in the event of power disturbances. Our products and solutions are designed to deliver continuous clean power during power disturbances and outages, voltage sags and surges and provide ride-through power in the event of utility failure supporting operations until utility power is restored or a longer term alternative power source, such as a diesel generator is started.We believe that our products offer an advantage over those of our competitors in the areas of space and energy efficiency, total cost of ownership, system reliability, modular design and the economically green benefits of our solutions. As of December31, 2010, we have shipped more than 2,800 flywheels in UPS system installations, delivering more than 700 megawatts of power to customers in 42 countries around the world with more than 100 million runtime hours of operation. We are headquartered in Austin, Texas, with international offices in the United Kingdom, Germany, China and Japan. We believe a number of underlying macroeconomic trends place Active Power in a strong position to be one of the leading providers of critical power protection. These trends include: • ever-increasing demands placed on the public utility infrastructure; • an inadequate investment in global utility infrastructure; • rising costs of energy worldwide; • rising volume of energy used worldwide; • increasing business costs of downtime; • a rapidly expanding need for data center infrastructure; and • an increasing demand for economically green solutions. We have evolved significantly since our founding in 1992 as an engineering business focused on research, development and invention. The technological foundation of Active Power has yielded more than 100 worldwide patents and a highly differentiated, cost-efficient product platform. In 2005, Active Power’s board of directors brought in a new management team which set into motion a commercialization strategy focused on: • building the Active Power brand in the marketplace; • expanding our distribution channels; • creating innovative solutions; and • focusing on operating and product cost reduction. Go–to-Market Strategy We have developed and implemented a go-to-market strategy to set the direction for our sales and marketing initiatives and plans around the following components: · Brand Awareness; · Products and Services; · Target Markets; · Market Drivers; · Value Proposition; · Distribution Strategy; 5 Table of Contents · Market Focus and Key Customers; and · Competitive Landscape. Brand Awareness Active Power deploys a variety of initiatives to build awareness and interest in Active Power and our solutions.Our broad mix of programs includes market research, product and strategy updates with industry analysts, public relations activities, advertising, Web-based marketing and relationship marketing programs, seminars, Webinars, customer events, user group meetings, trade shows and speaking engagements.We deliver a variety of materials to support these efforts including original research, case studies, white papers, collateral, engineering documentation, position papers, presentations, sales tools, editorial materials and product demonstration capabilities.All of these efforts are geared to support our global sales team and partners. Products and Services CleanSource UPS and DC Products Active Power introduced the world’s first integrated flywheel UPS system, which integrates UPS power electronics with flywheel energy storage technology. The flywheel stores kinetic energy – energy produced by motion – by constantly spinning a compact rotor in a low friction environment. When short-term backup power is required due to utility power fluctuations or losses, the rotor’s inertia allows it to continue spinning and the resulting kinetic energy is converted to electricity. The UPS draws upon the stored kinetic energy of the spinning flywheel to generate electricity to the load until the utility power returns, or in the event of a longer interruption, the generator comes online as a power source. The flywheel immediately supports the critical load upon loss of utility power. Within seconds of an extended outage occurring, the UPS signals the generator to start via the automatic transfer switch. The generator then carries the load until utility is restored. We market our flywheel-based UPS under the brand name CleanSource UPS®. CleanSource UPS is a battery-free UPS system that integrates normal UPS electronics and our flywheel energy storage system into one compact cabinet lineup. We currently offer CleanSource UPS products in power configurations ranging from 130kVA up to 1.5 MVA, with the ability to parallel these products to provide more than eight megawatts of load protection. Combining CleanSource UPS with a generator provides customers with complete short- and long-term protection in the event of a power disturbance. UPS products, branded by Active Power or our original equipment manufacturer (“OEM”) partners, represent a majority of our current revenues and represented 67%, 60% and 48% of our total revenue for the years ended December31, 2008, 2009 and 2010, respectively. CleanSource DC is a battery-free replacement for lead acid batteries used for bridging power. Using our flywheel energy storage technology, CleanSource DC is a stand-alone direct current (“DC”) product compatible with all major brands of UPS systems.Since 2010 we have ceased active marketing and sales of CleanSource DC due to limited customer demand for the product. 6 Table of Contents PowerHouse Systems For customers looking for a complete, integrated continuous power system, we package our CleanSource UPS along with a generator, switch gear, monitoring and controls software, our generator starting module (known as “GenSTART”), an optional cooling system, and a comprehensive maintenance package all into a containerized solution offering we call PowerHouse TM. PowerHouse is packaged in a purpose-built enclosure with size and features depending upon the customer’s power load requirements and local and national regulatory requirements. These systems are specifically designed to handle the demands of data center facilities requiring the highest power integrity available while maximizing up time, useable floor space and operational efficiency. Designed to offer a highly flexible architecture to a customer’s constantly changing environment, our systems are offered in eight standard modular power configurations, enabling sizing for infrastructure on demand. These systems are highly differentiated as they offer flexibility in placement, space savings, fast deployment time after receipt of order, high energy efficiency, and prompt capital deployment to meet current demands. They also deliver significant value to customers as the entire system is integrated and tested prior to delivery for a repeatable and simple solution. PowerHouse, introduced as a product in 2009, represented 20% of total revenue in 2010. Continuous Infrastructure Leveraging our expertise in containerization and power distribution, in 2010 we began to manufacture continuous infrastructure solutions, designed to specification for select business partners.These solutions serve as the infrastructure for modular data centers, which are self-contained fully-functional data centers.Modular data centers may be rapidly deployed with other modular data centers as a cost-effective alternative to traditional raised-floor data centers.Active Power designs and delivers the exterior shell and a fully fitted-out interior – including electrical, cooling, monitoring, and other elements – ready for the customer to add their IT racks and servers.After the customer adds their IT equipment to our continuous infrastructure solution, the customer has a functional data center.Continuous infrastructure solutions represented 18% of revenue in 2010.We expect revenue to grow in coming years from current and future customers as modular data center infrastructure continues to gain acceptance in the market. GenSTART GenSTART is a battery-free, starting modular system designed to ensure that a customer’s diesel generator will start. Diesel failure is a common cause of UPS system failure when there is a power disturbance. This unique and patented product takes energy from the flywheel of the CleanSource UPS and provides 1725 cold cranking amps to the generator set starting motor, so the customer can be assured starting power is available when it is most critical – at start-up. GenSTART is sold in conjunction with our CleanSource UPS system and is also a critical component in our PowerHouse solution. It can also be sold independently of our UPS product and works with third-party UPS systems. Service We deliver worldwide customer support through our technical services division that offers clients assessment, implementation and lifecycle support services for all Active Power systems. Building a portfolio of services to work with clients through the lifecycle of their power assessment design and implementation process is a key element of our service growth strategy. We offer the following services to our customers: • Infrastructure Needs Assessment. We work locally through our global network of mission critical infrastructure engineers and project managers to assess the power and cooling needs of a client’s facility; • Vetting and Validation. Our teams of experienced application engineers use comprehensive assessments to vet and validate the most optimal solution that complements a client’s business continuity plan; • Alignment with Business Objectives. Through continuous communication, our teams ensure the solution accurately aligns with the original needs assessment and a client’s short-term and projected future business objectives; • System Design. We design client solutions to ensure all components are optimized, with a particular focus on reliability, efficiency and cost effectiveness in determining the correct match and interoperability between components; • Deployment. Our experienced group of project managers will work with a client to develop a timely deployment schedule with the least impact on day-to-day business. We ensure expectations are clearly defined through the deployment phase; 7 Table of Contents • Start-Upand Commissioning. Once the system is deployed, our team takes the system through a rigorous commissioning process to ensure the system is working to specification. Our engineers work closely with the client’s team to make certain they are educated and trained on the successful operation of the system; and • Service, Supportand Monitoring. Clients can choose from a variety of comprehensive service and support offerings, tiered to match an organization’s internal capabilities and requirements. We offer four tiers of maintenance programs specifically designed to deliver on both the long-term preventive maintenance requirements for the system and a client’s need for support. Level of support is at the client’s discretion. Ensuring a reliable and efficient operation requires accurate monitoring, which we offer as a hands-off remote monitoring service in our center, locally at the client’s facility, or as a combination of both. Target Markets - Global Powerand Infrastructure According to a 2010 report on the world UPS market by IMS Research, the global UPS market was estimated to be more than $7 billion in 2010. IMS Research projects the market will increase to nearly $9 billion in 2012 and is expected to grow to more than $10 billion by 2014 with a compound annual growth rate of nearly 10%. UPS products can be classified into single phase and three phase systems. Active Power is engaged in the higher power, three phase market and does not offer any systems in the lower power, single phase range. The market for three phase systems is typically stratified by kVA (kilo-Volt-Amps or power level) and by geography. Active Power has refined its focus on customers in the 100 kVA and higher category. In 2010, this category of the UPS market was estimated to be $1.8 billion of the global market and is forecasted to be nearly $3.0 billion of the total market opportunity in 2014 according to the 2esearch report. This is one of the fastest growing segments of the UPS market according to IMS Research. UPS products serve two primary functions. First, during normal operations they are continuously “cleaning” the incoming power from the utility and delivering “conditioned” power to the client’s mission critical load (i.e., IT equipment). In this mode, the UPS specifically regulates incoming utility power fluctuations in voltage and frequency. Second, if there is any interruption in the utility source, the UPS will provide temporary, or bridging, power until either the utility power is restored, or an alternative generating source, such as a diesel or gas generator, begins to provide power. This role of the UPS in the context of a continuous power application is illustrated below: 8 Table of Contents The continuous power solutions market for products like PowerHouse significantly expands our addressable market.These solutions typically contain all the components of a continuous power system, UPS, generator, switchgear, monitoring system, integrated and housed in a 20- or 40-foot custom container for standalone outside building applications or alternatively delivered on an integrated skid for standalone inside building applications.We believe that the additional products, integration and services significantly expand the market opportunity and revenue contribution for us. UPS, Continuous Power and Infrastructure Market Drivers We believe that thereare several market dynamics fueling the growth of the UPS, continuous power and infrastructure markets and the need for energy efficient, reliable and green backup power. These include: Increase in global energy consumption: • Rapid industrialization of highly populated world regions is increasing global energy demand • An increasing cost to produce and consume electricity due to rapid depletion of finite fossil fuel sources, instability in oil-producing regions and a preference for green energy sources. Increase in data usage and data center floor space: • Growth of enterprise data, social networking sites, Web-based applications, cloud computing and other similar technologies requires data centers to invest in moreIT and physical infrastructure equipment to support growth; and • Deployment of additionalIT and infrastructure requires more floor space. More awareness of energy efficiency from both a corporate social responsibility and financial perspective: • More investment in highly efficient, sustainable technologies to keep electricity costs down, but also to stay competitive in the marketplace; • Government legislation like the United Kingdom Carbon Reduction Commitment Energy Scheme and other cap and trade programs are becoming more prominent to help eliminate carbon emissions; and • Electricity costs are the highest single operating costs for many organizations due to substantial amount of power needed to support their data center facilities. Containerized, modular datacenters are becoming more commonplace, not solely for specific niche applications like military and high density computing environments: • Collocation sites that house containerized datacenters are becoming more prevalent due to performance and tangible economic benefits; • Short lead times and rapid deployment capability will increase demand for containerized, modular datacenter products, particularly for those organizations that do not have capital readily available to commit to building a brick and mortar facility; and • Modular design-build approach is a more capital efficient model, enabling organizations to deploy IT and infrastructure as business and IT needs evolve, preventing underutilization. Customers focused on convenience and improving margins: • More mission critical organizations are moving towards innovatively designed, turnkey datacenter and infrastructure solutions that involve less risk, cost and complexity and more automation; and • Organizations want the ability to rapidly deploy datacenter and associated power and cooling infrastructure. 9 Table of Contents Increasing economic impact of power interruption to users: • The financial cost of power interruption through loss of products, manufacturing down time, and computer processing interruptions; and • Reputational cost of power interruption to businesses. Value PropositionandDifferentiation We believe our key areas of differentiation across all product lines align very well with market drivers and customer demand.The core differentiators for all Active Power’s solutions are the following: § Engineered to deliver industry leading energy efficiency performance reducing losses therefore using less energy; and § Power delivered in half the space of competitive systems. § Unique patented design delivers predictable consistent and continuous operation; and § Proven to be less likely to fail versus conventional systems. § Reduces operating expenses, carbon footprint and impact on the environment; and § Delivers significant total cost of ownershipsavings to our customers in the near term. 10 Table of Contents Distribution Strategy We continue to develop client relationships by selling directly and through our network partners.Specifically, we bring products to market through the following distribution methods: • sales made directly by Active Power; • manufacturer’s representatives; • distributors; • OEM partners; and • strategic IT partners Sales made directly by Active Power. Our direct sales teams are located in North America, Europe and Asia markets and are supported by five regional offices in the US, United Kingdom, Germany, Japan and China. Our direct sales teams are securing and establishing local presence and brand awareness, winning large customer orders and developing the foundation for the long-term client relationships in their local markets. Manufacturer’s Representatives. We have both exclusive and non-exclusive relationships in place with a group of manufacturer’s representatives primarily in North America. An exclusive representative has been granted exclusive rights to sell Active Power products in a specific geographic territory. In exchange, the representative has agreed to sell a specific volume of our products and not sell any competitive products, all in exchange for compensation at a specified rate that is tied to the profitability of the underlying sales. We also maintain a group of non-exclusive representatives who have each been designated a territory in which to sell our products on a non-exclusive basis for a lower specified commission rate. The manufacturer’s representative channel remains integral to the distribution of our products in North America and increases our geographic sales coverage without the necessity of adding direct sales personnel. Products are marketed and sold under the Active Power brand through this channel. Distributors. In certain markets, primarily overseas, we have elected to recruit and retain specific distributors to market our products and services into a designated geographic market. The distributor buys products from us and resells them to the end user, often with other products or services. Distributors may also perform service and warranty work for us under contract. This strategy has been successful for us in markets where we do not choose to deploy direct sales resources. OEM Partners. OEM partners are our longest standing method of distribution and remain key to our overall business strategy. We continue to invest in this distribution channel and haveexperienced significant performance improvements in this channel in 2010. Our primary OEM partner and one of our largest customers is Caterpillar, Inc. (“Caterpillar”). Caterpillar markets Active Power’s UPS products under the Caterpillar brand name “CAT UPS” and as a complement to its electric power product lines of diesel engines and switchgear. Caterpillar is a global market leader in new generator sales and has the largest installed base of existing standby generators in the world. By offering the CAT UPS with a standby generator and switchgear, Caterpillar can transform a standby power system into a continuous power system. We believe this total solution gives both Caterpillar and Active Power significant competitive advantages in the power quality market. In 2008, we signed a three-year distribution agreement with Caterpillar to continue this important relationship that dates back to 1999. Our sales to Caterpillar represented 40%, 24% and 19% of our total revenue for the years ended December31, 2008, 2009 and 2010, respectively. 11 Table of Contents Strategic IT Partners. We have entered into a number of agreements since 2007 with leading global organizations in the data center market who have the ability to collaborate with Active Power on new sales opportunities. These relationships help us expand potential opportunities to market our products and services through all of our distribution channels. Some of the major partnerships we have entered into include the following: • Hewlett Packard (“HP”). We are a member of HP’s Data Center Solution Builders Program. This program is designed to develop and deliver new technologies and products and services that are targeted towards energy conservation and other operational improvements in data center design or operation. The program allows Active Power to promote its PowerHouse solution jointly with HP on a global basis and to support the power infrastructure requirements of HP’s Performance Optimized Data Center products. We saw significant results from this channel in 2010. We have also entered into a Master Services Agreement with HP that allows HP to purchase any of our products, including CleanSource UPS and PowerHouse, for their own use or to resell our products to their customers. • Sun Microsystems, Inc. / Oracle. We have entered into a strategic relationship with Sun whereby we jointly market and promote our PowerHouse and CleanSource UPS products and their Sun Modular Datacenter product on a global basis. We have also entered into global supply and service agreements with Sun to allow Sun to purchase any of our products and services and resell them to Sun’s customers on a global basis. Since the acquisition by Oracle, we have seen very little activity with Sun. Market Focus and Key Customers Active Power is focusing its marketing and customer acquisition efforts in 13 global regions supported by five regional offices or operations centers.Our operations centers are located in Austin, Texas; Osterode Germany; Evesham, United Kingdom; Beijing, China; and Tokyo, Japan.The 13 global regions we are pursuing represent 76% of the addressable global UPS market.Our global operations centers are planned to provide local sales and service, applications engineering, containerization, integration and product testing for our continuous power and infrastructure solutions. Sales outside of the U.S. accounted for approximately 39%, 31% and 29% of our revenues in 2008, 2009 and 2010, respectively. We expect that a significant portion of our total revenue will continue to be derived frominternational sales. Caterpillar and its dealer network is our primary OEM customer and our largest single customer for our flywheel-based products. Caterpillar and its dealer network accounted for 40%, 24% and 19% of our total revenue during 2008, 2009 and 2010, respectively. Hewlett Packard Corporation is our largest IT channel partner and accounted for 12% and 25% of our revenue during 2009 and 2010, respectively.One other US-based IT customer represented 8% and16% of revenue in 2009 and 2010, respectively. The focus of Active Power’s go-to-market strategy is on customer applications, not individual vertical markets.We deliver products and solutions that support and enable mission critical IT and data center focused applications.These applications can be found in a breadth of vertical markets. The vertical markets where our products and solutions are uniquely suited include service provider/collocation, healthcare, financial, government/military and telecommunications. On a more opportunistic basis, we are focused on delivering power quality solutions to a set of vertical markets including broadcast, airports and industrial. The following list provides a representative sample of end user customers that utilize our products and solutions to support and enable their operations.The list includes customers to whom such products and solutions have been sold directly by Active Power or via our OEM partners, manufacturing representatives, distributors or strategic IT partners: 12 Table of Contents Representative Customers Industry Andrews Federal Credit Union Financial AT&T Telecommunications Baptist Medical System Healthcare Barclay's PLC Financial Boone Hospital Healthcare Brookhaven National Laboratory Government / Military Budapest Ferihegy International Airport Airports Christian Television Network Broadcast Community Health Network Healthcare Data Bank Service Provider / Collocation Data Cave Service Provider / Collocation DigiPlex Service Provider / Collocation Dubai Stock Exchange Financial Erdemir Industrial French Army Government / Military Hitachi Computer Products America Industrial Huawei Technologies Telecommunications Kosice Airport Airports KVVU-TV (FOX) Broadcast Level 3 Telecommunications LightBound Service Provider / Collocation MBNA Financial New York Police Department Government / Military Pemex Refinacion Industrial Profitability.net Service Provider / Collocation Royal Bank of Scotland Financial St. Luke's Hospital Healthcare Suvarnabhumi Airport (Bangkok) Airports Terremark Worldwide Service Provider / Collocation TierPoint Service Provider / Collocation T-Mobile Telecommunications Tracfone Wireless Telecommunications U.S. Air Force Government / Military U.S. Army Government / Military U.S. Navy Government / Military U.S. State Department Government / Military VISI Service Provider / Collocation Wacker Chemie AG Industrial WGTE-TV (PBS) Broadcast WTVF-TV (CBS) Broadcast WXYZ-TV (ABC) Broadcast Competitive Landscape Active Power competes in three primary product areas: UPS systems, continuous power solutions, and continuous infrastructure solutions. UPS Systems. CleanSource UPS competes primarily against conventional battery-based UPS systems from vendors such as Emerson/Liebert, Eaton/Powerware and APC/MGE and rotary UPS systems from vendors such as Piller, Eurodiesel, and Hitec.For applications requiring less than one megawatt of critical load, we largely compete against the battery-based competitors and for applications greater than one megawatt we tend to compete against the rotary (battery-free) systems. There is greater market acceptance of battery-free solutions compared to battery-based solutions in the one-megawatt and larger power range, making this an ideal segment for our CleanSource UPS products.Several of the leading conventional UPS battery vendors have begun offering flywheel-based energy storage to replace batteries.Vycon is the principal manufacturer of these solutions. Our primary basis of competition in UPS systems is product differentiation and our advantage in space and power efficiencies, reliability, and total cost of ownership. Continuous Power Solutions. Continuous power solutions are a growing sector of our business that enables us to leverage the strengths and key benefits of our core product, CleanSource UPS. PowerHouse is the brand name for our prepackaged continuous power systems which are delivered in purpose-built enclosures for fast deployment to space constrained operations and disaster recovery or temporary applications, or to provide power and cooling infrastructure for a modular data center. We also offer complete continuous power systems designed for use in traditional data center environments. 13 Table of Contents There are a variety of competitors with similar capabilities including system integrators and value added service providers who may procure required system components and assemble custom solutions. We believe that Active Power is one of only a few UPS manufacturers in the world also offering pre-packaged standard systems for quick delivery globally. The power density advantages we enjoy with our UPS products allow us to offer higher continuous power levels within the physical constraints of the containerized space compared to our competitors, which we believe is a barrier to entry for them and will lead to higher revenues from turnkey systems for Active Power in the future. Also, our product’s ability to operate in temperatures of up to 40 degrees Centigrade in non-air conditioned environments (such as a shell building or open-air facility) acts as a competitive barrier to entry for battery UPS systems which must have sufficient air conditioning to operate properly. Since early 2008, we have entered into agreements to jointly market and sell PowerHouse and related services in conjunction with Sun Microsystems and Hewlett Packard. Active Power will support the modular or containerized data center products of each of these partners. We believe our ability to jointly market and leverage the activities of our mutual sales channels increases the revenue potential of PowerHouse for Active Power in future periods. Continuous Infrastructure Solutions.Continuous infrastructure solutions refers to the components of a containerized / modular data center.In 2010, Active Power began designing and manufacturing continuous infrastructure solutions for select business partners on a contract basis.Active Power designs to specification and manufactures the modular shell and outfits the interior infrastructure (electrical, cooling, monitoring, etc.).Our clients will then add theIT servers and racks, resulting in a self-contained modular data center that our partners sell to end users. As with PowerHouse, there are a variety of competitors around the globe with similar capabilities to manufacture these systems.We believe that Active Power’s experience with the power and cooling requirements of the infrastructure provides us with a competitive advantage in the design and manufacturing of these products.Further, the joint offering of our PowerHouse continuous power solutions with the continuous infrastructure solutions provides efficiencies, scale, and advantages in sales, marketing, and engineering that we expect customers to find compelling over time. Many of our current competitors have longer operating histories, greater financial, technical, marketing and other resources, broader name and brand recognition, and a larger installed base of customers and service infrastructure than we do. As a result, these competitors may have greater credibility with our existing and potential customers. They also may be able to adopt more aggressive pricing policies and devote greater resources to the development, promotion and sale of their products than we can, which would allow them to respond more quickly to new or emerging technologies or changes in customer requirements. In addition, some of our current competitors have established supplier or joint development relationships with our current or potential customers and channel partners. These competitors may be able to leverage their existing relationships to discourage these customers from purchasing products from us or to persuade them to replace our products with their products. Increased competition could decrease our prices, reduce our sales, lower our margins or decrease our market share. These and other competitive pressures could prevent us from competing successfully against current or future competitors and could materially harm our business. Intellectual Property and Assets We rely upon a combination of patents, trademarks, confidentiality agreements and other contractual restrictions with employees and third parties to establish and protect our proprietary rights. We have filed dozens of applications before the U.S. Patent and Trademark Office, of which 51 have been issued as patents, 39 of those patents are currently active. Additionally, we are attempting to strengthen our patent protection abroad for our technology by continuing to file patent applications and receive patents in Europe and Asia. These efforts have resulted in 76 foreign patents being issued, of which 34 are active. Our patent strategy is critical for preserving our rights in and to the intellectual property embedded in our CleanSource and PowerHouse product lines and in newer technologies. As a manufactured, tangible device that is sold, rather than licensed, our products do not qualify for copyright or trade secret protection. To enforce ownership of such technology, we principally rely on the protection obtained through the patents we own and unfair competition laws. We intend to aggressively protect our patents, which would include bringing legal actions if we deem it advisable. We own the registered trademarks ACTIVE POWER, CLEANSOURCE and COOLAIR in the United States and abroad. All other trademarks, service marks or trade names referred to in this report are the property of their respective owners. Research and Development We believe research and development efforts are essential to our ability to successfully deliver innovative products that address the current and emerging customer, particularly as the power management/infrastructure market evolves. Our research and development team works closely with our marketing and sales teams, IT channel partners and OEMs to define product requirements that address specific market needs. Our research and development expenses were $5.1 million, $4.2 million and $3.4 million in 2008, 2009 and 2010, respectively. We anticipate our research and development expenditures in 2011 will increase compared to 2010 as we increase development efforts on our next-generation UPS products but will decrease as a percentage of sales in the future as our revenues grow. As of December31, 2010, our research, development and engineering teams consisted of 18 engineers and technicians. 14 Table of Contents Manufacturing We manufacture our products at our headquarters in Austin, Texas. We are an ISO 9001:2008 quality certified operation which attests to the quality in product and process used to manufacture and deliver products and services to our clients. We source the majority of our components from contract manufacturers to enhance our ability to scale our operations and minimize cost. This approach allows us to respond quickly to customer orders while maintaining high quality standards and optimizing inventory. Our internal manufacturing process consists of the fabrication of certain critical components within the flywheel energy storage system and the assembly, functional testing and quality control of our finished products. We also test components, parts and subassemblies obtained from suppliers for quality control purposes. We have entered into long-term agreements with some of our key suppliers, but we currently purchase most of our components on a purchase order basis. Although we use standard parts and components for our products where possible, we currently purchase the flywheel rotor from Canton Drop Forge Inc. and have successfully qualified an alternate supplier for rotors. Lead times for ordering materials and components vary significantly and depend on factors such as specific supplier requirements, contract terms, production time required and current market demand for such components or commodities. The growth in our revenue stream has enabled a higher level of utilization of our manufacturing facility.In addition, the expansion of our product lines has allowed us to increase production capabilities and gain more extended use of our existing factory. We believe our current workforce, facilities and inventory levels will be sufficient to handle our near-term projected sales demand. Over time, we will need to hire additional manufacturing personnel to address sales volume increases. Local Assembly A key component of our strategy is to perform local integration, assembly and testing of our continuous power and infrastructure solutions.Our first facility of this type is located in Evesham, United Kingdom.We have been integrating and testing our PowerHouse systems locally in the UK for the last two years.We recently added in-house and supplier capabilities to support the final electrical and mechanical assembly for our containerized products.We are working towards ISO certification for this facility. We also perform local integration and testing for our PowerHouse solutions in both Beijing, China, and Osterode, Germany, in conjunction with local partner relationships. Employees As of December31, 2010, we had 181 total employees in the following areas: • 18 in research and development; • 91 in manufacturing, sourcing and service; • 52 in sales and marketing; and • 20 in administration, information technology and finance. None of our employees are represented by a labor union. We have not experienced any work stoppages and consider our relations with our employees to be good. Seasonality Our business has experienced seasonal customer buying patterns for a number of years. In recent years, both the UPS industry generally and our business experienced relatively weaker demand in the first calendar quarter of the year and a sequential decrease in revenue from the fourth quarter. We believe this pattern, which we attribute to annual capital budgeting procedures, will continue. We also anticipate demand for our products in Europe and Africa may decline in the summer months as compared to other regions because of reduced corporate buying patterns during the vacation season. 15 Table of Contents Where You Can Find Other Information Active Power is a Delaware corporation originally founded in 1992 as a Texas corporation. We file annual, quarterly, current and other reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange Act of 1934, as amended, or the Exchange Act. You may read and copy any materials the company files with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and other information statements, and other information regarding issuers, including Active Power, that file electronically with the SEC. The address of that site is www.sec.gov. We maintain a Web site at www.activepower.com. We make available free of charge through this site our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. This information can be found under the heading “Financial Reports” in the “Investor Relations” subsection of the “About Us” section of our Web site. The Web site and the information contained therein or connected thereto are not intended to be incorporated in this Annual Report on Form 10-K. 16 Table of Contents ITEM1A. Risk Factors You should carefully consider the risks described below before making a decision to invest in our common stock or in evaluating Active Power and our business. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not currently known to us, or that we currently view as immaterial, may also impair our business operations. The actual occurrence of any of the following risks could materially harm our business, financial condition and results of operations. In that case, the trading price of our common stock could decline. This report is qualified in its entirety by these risk factors. This Form 10-K also contains forward-looking statements that involve risks and uncertainties. Our results could materially differ from those anticipated these forward-looking statements as a result of certain factors, including the risks described below and elsewhere. See “Special Note Regarding Forward-Looking Statements.” We have a history of significant operating losses. We have incurred operating losses since our inception in 1992. Although we have recently achieved operating profitability on a quarterly basis, we have not yet achieved annual operating profitability. As of December31, 2010, we had an accumulated deficit of $253.8 million. To date, we have funded our operations principally through the public and private sales of our stock, from our credit facility, from product and service revenue and from development funding. We will need to generate significant additional revenue while maintaining our current margins in order to achieve annual profitability, and we cannot assure you that we will ever realize such revenue levels or achieve profitability on a consistent basis. Our increased emphasis on larger and more complex system solutions and customer concentration may affect our ability to accurately predict the timing of revenues and to meet short-term expectations of operating results. Our increased emphasis onlarger and more complex system solutionshas increased the effort and time required by us to complete sales to customers. Further, a larger portion of our quarterly revenue is derived from relatively few large transactions with relatively few customers. For example, in 2010, our three largest customers contributed 60% of our revenue. Any delay in completing these large sales transactions or reduction in the number of customers or large transactions, may result in significant fluctuations in our quarterly revenue. Further, we use anticipated revenues to establish our operating budgets and a large portion of our expenses, particularly rent and salaries are fixed in the short term. As a result, any shortfall or delay in revenue could result in increased losses and would likely cause our operating results to be below public expectations. The occurrence of any of these events would likely materially adversely affect our results of operations and likely cause the market price of our common stock to decline. Our business may be affected by general economic conditions and uncertainty that may cause customers to defer or cancel sales commitments previously made to us. Recent economic difficulties in the Unites States credit markets and certain international markets have led to an economic recession and lower capital spending and credit availability in some or all of the markets in which we operate. A recession or even the risk of a potential recession or uneven economic growth conditions may be sufficient reason for customers to delay, defer or cancel purchase decisions, including decisions previously made. This risk is magnified for capital goods purchases such as the UPS products and Continuous Power Systems (“CPS”) solutions that we supply. Although we believe that our competitive advantage and our efforts to broaden the number of different markets in which we sell will help mitigate the economic risk associated with any one country or market vertical, any customer delays or cancellation in sales orders could materially adversely affect our level of revenues and operating results. Should our financial results not meet the expectations of public market analysts or investors, the market price of our stock would most likely decline. Our financial results may vary significantly from quarter to quarter. Our product revenue, operating expenses and quarterly operating results have varied in the past and may fluctuate significantly from quarter to quarter in the future due to a variety of factors, many of which are outside of our control. As a result you should not rely on our operating results during any particular quarter as an indication of our future performance in any quarterly period or fiscal year. These factors include, among others: • timing of orders from our customers and the possibility that customers may change their order requirements with little or no notice to us; • rate of adoption of our flywheel-based energy storage system as an alternative to lead-acid batteries and our continuous power and infrastructure solutions; 17 Table of Contents • ongoing need for short-term power outage protection in traditional UPS systems; • deferral of customer orders in anticipation of new products from us or other providers of power quality systems; • limited visibility into customer spending plans; • timing of deferred revenue components associated with large orders; • timing and execution of new product introductions; • new product releases, licensing or pricing decisions by our competitors; • commodity and raw material component prices; • lack of order backlog; • loss of a significant customer or distributor; • impact of changes to our product distribution strategy and pricing policies; • impact of changes to the product distribution strategy and pricing policies of our distributors; • changes in the mix of domestic and international sales; • rate of growth of the markets for our products; and • other risks described below. The market for power quality products is evolving and it is difficult to predict its potential size or future growth rate. Most of the organizations that may purchase our products have invested substantial resources in their existing power systems and, as a result, have been reluctant or slow to adopt a new technological approach, particularly during a period of reduced capital expenditures. Moreover, our current products are alternatives to existing UPS and battery-based systems and may never be accepted by our customers or may be made obsolete by other advances in power quality technologies. Significant portions of our expenses are not variable in the short term and cannot be quickly reduced to respond to decreases in revenue. Therefore, if our revenue is below our expectations, our operating results are likely to be adversely and disproportionately affected. In addition, we may change our prices, modify our distribution strategy and policies, accelerate our investment in research and development, sales or marketing efforts in response to competitive pressures or to pursue new market opportunities. Any one of these activities may further limit our ability to adjust spending in response to revenue fluctuations. We use forecasted revenue to establish our expense budget. Because most of our expenses are fixed in the short term or incurred in advance of anticipated revenue, any shortfall in revenue may result in significant losses. We derive a substantial portion of our revenues from international markets and plan to continue to expand such efforts, which subjects us to additional business risks including increased logistical and financial complexity, managing internal controls and processes, political instability and currency fluctuations. The percentage of our product revenue derived from customers located outside of the United States was 39%, 31% and 29% in 2008, 2009 and 2010, respectively. Our international operations are subject to a number of risks, including: • foreign laws and business practices that favor local competition; • dependence on local channel partners; • compliance with multiple, conflicting and changing government laws and regulations; • longer sales cycles; • difficulties in managing and staffing foreign operations; • foreign currency exchange rate fluctuations and the associated effects on product demand and timing of payment; • political and economic stability, particularly in the Middle East and North Africa; • greater difficulty in the contracting and shipping process and in accounts receivable collection including longer collection periods; • greater difficulty in hiring qualified technical sales and application engineers; and • difficulties with financial reporting in foreign countries. To date, the majority of our sales to international customers and purchases of components from international suppliers have been denominated in U.S. dollars, Euros and British Pounds. All of our UPS systems are manufactured in the United States and then sold to our foreign subsidiaries and customers, normally in U.S. dollars. We have generally benefited from the decline in value of the U.S. dollar relative to foreign currencies over the last several years, which has made our UPS systems more price competitive in foreign markets. However, the value of the dollar will likely fluctuate, and an increase in the value of the U.S. dollar relative to foreign currencies could make our UPS systems more expensive for our international customers to purchase, thus rendering our products less competitive. We also source the non-UPS components for our CPS products locally where possible and pay for these components in local currencies as a way to mitigate the impact of fluctuations in foreign currencies and lessen the impact of any unfavorable fluctuations with the U.S. dollar. Because the UPS system is a small part of the total cost of a CPS solution, this strategy will minimize the effect of currency fluctuations on the pricing of our CPS solutions.As our business expands internationally, many of our subsidiaries are selling products outside of their country of incorporation, and often in foreign currencies. To the extent that we record sales in other than our local currency, this can result in translation gains and losses. Currently, we do not engage in hedging activities for our international operations to offset this currency risk. However, we may engage in hedging activities in the future. 18 Table of Contents We are subject to risks relating to product concentration and lack of revenue diversification. We derive a substantial portion of our revenue from a limited number of products, particularly our 250-900 kVA UPS product family. These UPS products are also an integral component part of many of our newer products such as PowerHouse and our infrastructure solutions. We expect these products to continue to account for a large percentage of our revenues in the near term. Continued market acceptance of these products is therefore critical to our future success. Our future success will also depend in part on our ability to reduce our dependence on these few products by developing and introducing new products and product or feature enhancements in a timely manner. Specifically, our ability to capture significant market share depends on our ability to develop and market extensions to our existing product lines at higher and lower power range offerings and as containerized solutions. Even if we are able to develop and commercially introduce new products and enhancements, they may not achieve market acceptance, which would substantially impair our revenue, profitability and overall financial prospects. Successful product development and market acceptance of our existing and future products depend on a number of factors, including: • changing requirements of customers; • accurate prediction of market and technical requirements; • timely completion and introduction of new designs; • quality, price and performance of our products; • availability, quality, price and performance of competing products and technologies; • our customer service and support capabilities and responsiveness; • successful development of our relationships with existing and potential customers; and • changes in technology, industry standards or end-user preferences. We must expand our distribution channels and manage our existing and new product distribution relationships to continue to grow our business. The future growth of our business will depend in part on our ability to expand our existing relationships with distributors, to identify and develop additional channels for the distribution and sale of our products and to manage these relationships. As part of our growth strategy, we may expand our relationships with distributors and develop relationships with new distributors. We will also look to identify and develop new relationships with additional parties that could serve as outlets for our products, or that could provide additional opportunities for our existing sales channels, such as the relationships that we have developed with IT hardware manufacturers such as Hewlett Packard. Our inability to execute this strategy successfullyand to integrate and manage our existing OEM channel partners and our new distributors and manufacturer’s representatives could impede our future growth. We must continue to hire and retain skilled personnel. We believe our future success will depend in large part upon our ability to attract, motivate and retain highly skilled managerial, engineering and sales and product marketing personnel. There is a limited supply of skilled employees in the power quality marketplace particularly. Our small size relative to our competitors and lack of brand equity, particularly in foreign markets, makes it very difficult for us to attract personnel in foreign markets. Our failure to attract and retain the highly trained technical personnel who are essential to our product development, marketing, sales, service and support teams may limit the rate at which we can develop new products or generate revenue, particularly in foreign markets. If we are unable to attract the new personnel we desire, retain the personnel we currently employ, or if we are unable to replace departing employees quickly,our operations and new product development may suffer. 19 Table of Contents We are significantly dependent on our relationships with Hewlett Packard and Caterpillar. If these relationships are unsuccessful, for whatever reason, our business and financial prospects would likely suffer. Caterpillarincludingits dealer network is our primary OEM customer and our largest single customer for our flywheel-based products. Caterpillar and its dealer network accounted for 40%, 24% and 19% of our revenue in 2008, 2009 and 2010, respectively. Hewlett Packard Corporation is our largest IT channel partner and accounted for 12% and 25% of our revenue in 2009 and 2010, respectively. A number of factors could cause these customers to cancel or defer orders, including interruptions to their operations due to a downturn in their industries, delays or changes in their product offerings or securing other sources for the products that we manufacture, or developing such products internally.If our relationships with Hewlett Packard or with Caterpillar are not successful or suffers a material adverse change, such as a material reduction in the level of orders, our business and operating results would likely suffer. A significant increase in sales of our PowerHouse product and infrastructure solutions may materially increase the amount of liquidity required to fund the Company’s operations. Because of the significant up-front investment required, and a longer period between order and delivery relative to our UPS products a significant increase in sales of our PowerHouse product and infrastructure solutions may materially increase the amount of liquidity required to fund out operations. The amount of time between the receipt of payment from our customers and our expenditures for raw materials, manufacturer and shipment of products (the sales cycle) for sales of our standard UPS product can be as short as 45 days, and is typically 60 days. However, this cash cycle on a PowerHouse orinfrastructure solution sale can be as much as 210 days, depending on customer payment terms. We intend to mitigate the financial impact of this longer cash cycle by requiring customer deposits and periodic payments where possible from our customers. This is not always commercially feasible, and in order to increase our PowerHouse or infrastructure solution sales, we may be required to make larger investments in inventory and receivables to fund these sales opportunities. During 2010 we obtained a new bank line of credit with borrowing capabilities tailored to help us finance growth of our PowerHouseor infrastructure solutions business. However, if we get a substantial increase in the size or number of PowerHouse or infrastructure solutions orders, we may needto obtain additional sources of working capital, debt or equity financing in order to fund this business. If we are unsuccessful at obtaining additional sources of working capital, we may be required to curtail our level of PowerHouse and infrastructure solutions sales or we may lose potential customers, both of which may cause our financial results not to meet the expectations of public market analysts or investors and adversely impact our results of operations. We have underutilized manufacturing capacity and have no experience manufacturing our products in large quantities. In 2001, we leased and equipped a 127,000 square foot facility used for manufacturing and testing of our three-phase product line, including our DC and UPS products. To be financially successful, and toutilize fullythe capacity of this facility and allocate its associated overhead, we must achieve significantly higher sales volumes. We must accomplish this while also preserving the quality levels we achieved when manufacturing these products in more limited quantities. To date, we have not been successful at increasing our sales volume to a level that fully utilizes the capacity of the facility and we may never increase our sales volume to necessary levels. During 2007, we subleased approximately 31,000 feet of our manufacturing facility to help lower our operating costs and to take advantage of surplus space that we leased but were not using. If we do not reach these necessary sales volume levels, or if we cannot sell our products at our suggested prices, our ability to reach profitability on an annual basis will be materially limited. Achieving the necessary production levels toabsorb the capacity of our manufacturing facility efficiently presents a number of technological and engineering challenges for us. We have not previously manufactured our products in high volume. We do not know whether or when we will be able to develop efficient, low-cost manufacturing capability and processes that will enable us to meet the quality, price, engineering, design and product standards or production volumes required tomanufacture large quantities of our products successfully. Even if we are successful in developing our manufacturing capability and processes, we do not know whether we will do so in time to meet our product commercialization schedule or to satisfy the requirements of our customers. 20 Table of Contents We must build quality products to ensure acceptance of our products. The market perception of our products and related acceptance of the products is highly dependent upon the quality and reliability of the products that we build. Any quality problems attributable to the CleanSource DC, CleanSource UPS, PowerHouse or containerized infrastructure solution product lines may substantially impair our revenue and operating results. Moreover, quality problems for our product lines could cause us to delay or cease shipments of products or have to recall or field upgrade products, thus adversely affecting our ability to meet revenue or cost targets. In addition, while we seek to limit our liability as a result of product failure or defects through warranty and other limitations, if one of our products fails, a customer could suffer a significant loss and seek to hold us responsible for that loss. We currently operate without a substantial backlog. We generally operate our business, withoutsufficient backlog of orders from our customers. Normally our products are shipped and revenue is recognized shortly after the order is received and usually within two quarters of the date of the order. Because historically our backlog has not always been sufficient to provide all of the next quarter’s revenue, revenue in any quarter is often dependent on orders booked and shipped throughout that quarter. We are attempting to increase the size of our backlog to allow greater efficiency in production and to facilitate business planning and to improve revenue visibility. During periods of economic uncertainty, the rate of customer orders can quickly decrease, limiting our ability to build a substantial backlog. Therefore, there can be no guarantee that we can successfully build and maintain a meaningful level of backlog. Seasonality may contribute to fluctuations in our quarterly operating results. Our business has experienced seasonal customer buying patterns. In recent years, the UPS industry and our business have generally experienced relatively weaker demand in the first calendar quarter of the year, including a sequential decrease in revenue compared to the fourth quarter.We believe this pattern, which we attribute to annual capital budgeting procedures, will continue. In addition, we anticipate that demand for our products in Europe and Africa may decline in the summer months, as compared to other regions, because of reduced corporate buying patterns during the vacation season. We depend on sole and limited source suppliers, and outsource selected component manufacturing. We purchase several component parts from sole source and limited source suppliers. As a result of our current production volumes, we lack significant leverage with these and other suppliers especially when compared to some of our larger competitors. If our suppliers receive excess demand for their products, we may receive a low priority for order fulfillment as large volume customers may receive priority that may result in delays in our acquiring components. If we are delayed in acquiring components for our products, the manufacture and shipment of our products could be delayed. We are, however, continuing to enter into long-term agreements with our sole suppliers and other key suppliers, when available, using a rolling sales volume forecast to stabilize component availability. Lead times for ordering materials and components vary significantly and depend on factors such as specific supplier requirements, contract terms, the extensive production time required and current market demand for such components. Some of these delays may be substantial. As a result, we purchase several critical, long lead time or single sourced components in large quantities to protect our ability to deliver finished products. If we overestimate our component requirements, we may have excess inventory, which will increase our costs. If we underestimate our component requirements, we will have inadequate inventory, which will delay our manufacturing and render us unable to deliver products to customers on scheduled delivery dates. If we are unable to obtain a component from a supplier or if the price of a component has increased substantially, we may be required to manufacture the component internally, which will also result in delays, or be required to absorb price increases. Manufacturing delays could negatively impact our ability to sell our products and could damage our customer relationships. To assure the availability of our products to our customers, we outsource the manufacturing of selected components prior to the receipt of purchase orders from customers based on their forecasts of their product needs and internal product sales revenue forecasts. However, these forecasts do not represent binding purchase commitments from our customers. We do not recognize revenue for such products until we receive an order from the customer and the product is shipped to the customer. As a result, we incur inventory and manufacturing costs in advance of anticipated revenue. As demand for our products may not materialize, this product delivery method subjects us to increased risks of high inventory carrying costs, obsolescence and excess, and may increase our operating costs. In addition, we may from time to time make design changes to our products, which could lead to obsolescence of inventory. Our manufacturing operations are concentrated in a small number of nearby facilities. Our manufacturing, research and development and administrative activities are concentrated in a small number of nearby facilities, and all of our UPS systems are manufactured in our Austin, Texas facility. If, for any reason, including as a result of a natural disaster, act of terrorism or other similar event, any of these facilities should be damaged or destroyed or become inoperable or inaccessible, our ability to conduct our business could be adversely affected or interrupted entirely. 21 Table of Contents We face significant competition from other companies. The markets for power quality and power reliability are intensely competitive. There are many companies engaged in all areas of traditional and alternative UPS and backup systems in the United States and abroad, including, among others, major electric and specialized electronics firms, as well as universities, research institutions and foreign government-sponsored companies. There are many companies that are developing flywheel-based energy storage systems and flywheel-based power quality systems. We may face future competition from companies that are developing other types of emerging power technologies, such as high-speed composite flywheels, ultra capacitors and superconducting magnetic energy storage. Many of our current and potential competitors have longer operating histories, significantly greater financial, technical, service, marketing and other resources, broader name and brand recognition and a larger installed base of customers. As a result, these competitors may have greater credibility with our existing and potential customers and greater service infrastructure than we do. They also may be able to adopt more aggressive pricing policies and devote greater resources to the development, promotion and sale of their products than we can to ours, which would allow them to respond more quickly than us to new or emerging technologies or changes in customer requirements. In addition, some of our current and potential competitors have established supplier or joint development relationships with our current or potential customers. These competitors may be able to leverage their existing relationships to discourage these customers from purchasing products from us or to persuade them to replace our products with their products. Increased competition could decrease our prices, reduce our sales, lower our margins, or decrease our market share. These and other competitive pressures could prevent us from competing successfully against current or future competitors and could materially harm our business. We may be unable to protect our intellectual property and proprietary rights. Our success depends to a significant degree upon our ability to protect our proprietary technology, and we expect that future technological advancements made by us will be critical to sustain market acceptance of our products. We rely on a combination of patent, copyright, trademark and trade secret laws and restrictions on disclosure to protect our intellectual property rights. We also enter into confidentiality or license agreements with our employees, consultants and business partners and control access to and distribution of our software, documentation and other proprietary information. Despite these efforts, unauthorized parties may attempt to copy or otherwise obtain and use our products or technology. Monitoring unauthorized use of our products is difficult, and we cannot be certain that the steps we have taken will prevent unauthorized use of our technology, particularly in foreign countries where applicable laws may not protect our proprietary rights as fully as in the United States. In addition, the measures we undertake may not be sufficient to protect our proprietary technology adequatelyand may not preclude competitors from independently developing products with functionality or features similar to those of our products. We may be subject to claims by others that we infringe on their proprietary technology. In recent years, there has been significant litigation in the United States involving patents, trademarks and other intellectual property rights. We may become involved in litigation in the future to protect our intellectual property or defend allegations of infringement asserted by others. Legal proceedings could subject us to significant liability for damages or invalidate our intellectual property rights. Any litigation, regardless of its merits or its outcome, would likely be time consuming and expensive to resolve and would divert management’s time and attention. Any potential intellectual property litigation also could force us to take specific actions, including: • cease selling our products that use the challenged intellectual property; • obtain from the owner of the infringed intellectual property right a license to sell or use the relevant technology or trademark, which license may not be available on reasonable terms, or at all; • redesign those products that use infringing intellectual property; or • cease to use an infringing trademark. Our involvement in any such litigation will cause us to incur unexpected litigation costs, require modifications to or limit our ability to sell our products, and adversely impact our business and reputation. We have anti-takeover provisions that could discourage, delay or prevent our acquisition. Provisions of our certificate of incorporation and bylaws could have the effect of discouraging, delaying or preventing a merger or acquisition that a stockholder may consider favorable. Additionally, in December 2001, our board of directors approved a stockholder rights plan, which would require a potential acquirer to negotiate directly with our board of directors regarding any planned acquisition. We also are subject to the anti-takeover laws of the State of Delaware, which may further discourage, delay or prevent someone from acquiring or merging with us. In addition, our agreement with Caterpillar for the distribution of CleanSource UPS provides that Caterpillar may terminate the agreement in the event we are acquired or undergo a change in control. The possible loss of our most significant customer could be a significant deterrent to possible acquirers and may substantially limit the number of possible acquirers. All of these factors may decrease the likelihood that we would be acquired, which may depress the market price of our common stock. 22 Table of Contents The trading price of our common stock has been volatile and is likely to be volatile in the future. Historically, the market price of our common stock has fluctuated significantly. In 2010, the sales price of our common stock ranged from $.70 to $2.71. In addition to those risks described earlier in this section, the market price of our common stock can be expected to fluctuate significantly in response to numerous other factors, many of which are beyond our control, including the following: • actual or anticipated fluctuations in our operating results; • changes in financial estimates by securities analysts or our failure to perform in line with such estimates; • changes in market valuations of other technology companies, particularly those that sell products used in power quality systems; • announcements by us or our competitors of significant sales, technical innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; • introduction of technologies or product enhancements that reduce the need for flywheel energy storage systems and continuous power solutions; • the loss of one or more key OEM customers or channel partners; • inability to expand our distribution channels successfully; • departures of key personnel; and • changing external capital market conditions. If the market for technology stocks or the stock market in general experiences loss of investor confidence, the trading price of our common stock could decline for reasons unrelated to our business, operating results or financial condition. The trading price of our common stock might also decline in reaction to events that affect other companies in our industry or the stock market generally even if these events do not directly affect us. Each of these factors, among others, could cause our stock price to decline. Some companies that have had volatile market prices for their securities have had securities class actions filed against them. If a suit were filed against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention and resources. Securities or industry analysts may not publish research or may publish inaccurate or unfavorable research about our business. The trading market for our common stock will continue to depend in part on the research and reports that securities or industry analysts publish about us or our business. If we do not continue to maintain adequate research coverage or if one or more of the analysts who covers us downgrades our stock or publishes inaccurate or unfavorable research about our business, our stock price would likely decline. Although we were able to secure three additional analysts to provide research coverage on our company during 2010, there can be no guarantee that these research analysts will continue to provide coverage of our company. If one or more of these analysts ceases coverage of our company or fails to publish reports on us regularly, demand for our stock could decrease, which could cause our stock price and trading volume to decline. Our internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations. Pursuant to the Sarbanes-Oxley Act of 2002, we are required to provide a report by management on internal control over financial reporting, including management’s assessment of the effectiveness of such control. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the possibility of human error, the circumvention or overriding of controls, or fraud. Therefore, even effective internal controls can provide only reasonable assurance with respect to the preparation and fair presentation of financial statements. In addition, projections of any evaluation of effectiveness of internal control over financial reporting to future periods are subject to the risk that the control may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. If we fail to maintain the adequacy of our internal controls, including any failure to implement required new or improved controls, or if we experience difficulties in their implementation, our business and operating results could be harmed, we could fail to meet our reporting obligations, and there could be a material adverse effect on our stock price. 23 Table of Contents If we need additional capital in the future, it may not be available to us on favorable terms, or at all. We have historically relied on outside financing and cash flow from operations to fund our operations, capital expenditures and expansion. We may require additional capital from equity or debt financing in the future to fund our operations or respond to competitive pressures or strategic opportunities. We may not be able to secure timely additional financing on favorable terms, or at all. The terms of any additional financing may place limits on our financial and operating flexibility. If we raise additional funds through further issuances of equity, convertible debt securities or other securities convertible into equity, our existing stockholders could suffer significant dilution in their percentage ownership of our company, and any new securities we issue could have rights, preferences and privileges senior to those of holders of our common stock. If we are unable to obtain adequate financing or financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business challenges could be significantly limited. Should additional funding be required, we may need to raise the required funds through borrowings or public or private sales of debt or equity securities. If we raise additional funds through the issuance of debt or equity securities, the percentage ownership of our stockholders could be significantly diluted. If we obtain additional debt financing, a substantial portion of our operating cash flow may be dedicated to the payment of principal and interest on such indebtedness, and the terms of the debt securities issued could impose significant restrictions on our operations. We do not know whether we will be able to secure additional funding, or funding on terms acceptable to us, to continue our operations as planned. If financing is not available, we may be required to reduce, delay or eliminate certain activities or to license or sell to others some of our proprietary technology. ITEM 1B. Unresolved Staff Comments. None. ITEM 2. Properties. Our corporate headquarters facility is a 127,000 square foot building that we lease in Austin, Texas. We lease this building pursuant to a lease agreement that expires in December 2011. Our manufacturing, administrative, information systems, sales and service groups currently utilize 96,000 square feet of this facility. We sublease the remaining 31,000 square feet of our corporate headquarters facility pursuant to sublease agreements that we entered into during 2007. The sublease agreements have options to extend through December 2011. Our engineering, marketing and administration facility of approximately 19,600 square feet is also located in Austin, Texas and is leased pursuant to a lease agreement that expires in March 2012. In addition to these properties, we lease facilities totaling 18,304 square feet in the United Kingdom, Germany, China and Japan for sales and service activities. Our current manufacturing and test facilities located at our corporate headquarters can support a business volume significantly in excess of our current revenues with the addition of direct labor only and no need for additional significant capital investment. We believe our existing facilities are adequate to meet our current needs and plans. ITEM 3. Legal Proceedings. We are, from time to time, subject to various legal proceedings, claims and litigation arising in the ordinary course of business. We do not believe we are party to any currently pending legal proceedings the outcome of which may have a material adverse effect on our operations or consolidated financial position. There can be no assurance that existing or future legal proceedings arising in the ordinary course of business or otherwise will not have a material adverse affect on our financial position, results of operations or cash flows. ITEM 4. (Removed and Reserved). 24 Table of Contents PART II. ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is traded on The Nasdaq Stock Market under the symbol “ACPW.” The following table lists the high and low per share sales prices for our common stock as reported by The Nasdaq Stock Market for the periods indicated: High Low Fourth Quarter $ $ Third Quarter Second Quarter First Quarter Fourth Quarter $ $ Third Quarter Second Quarter First Quarter As of February 28, 2011, there were79,925,254 shares of our common stock outstanding held by 216 stockholders of record. We have never declared or paid cash dividends on our capital stock. We currently intend to retain any earnings for use in our business and do not anticipate paying any cash dividends in the foreseeable future. Future dividends, if any, will be determined by our board of directors. We did not repurchase any of our securities during 2010. Sale of Unregistered Securities None. Stock Performance Graph The graph depicted below shows a comparison of cumulative total stockholder returns for an investment in our common stock, The Nasdaq Stock Market (US) Composite Index, and a peer group of power technology companies having similar market capitalizations. 25 Table of Contents COMPARISON OF CUMULATIVE TOTAL RETURN The Power Index peer group consists of an equal weighting of the following companies, all traded on The Nasdaq Global Market: Active Power, Inc. (ACPW), American Superconductor Corp. (AMSC), Beacon Power Corp. (BCON), Capstone Turbine, Inc. (CPST), FuelCell Energy, Inc. (FCEL), Plug Power, Inc. (PLUG), and Satcon Technology Corp. (SATC). The graph covers the period from December31, 2005, the last trading day before the beginning of our fifth preceding fiscal year, through December31, 2010, the last trading day of our most recently completed fiscal year. The graph assumes that $100 was invested in our common stock on December31, 2005 at the closing price on that date of $3.85 per share, in The Nasdaq Stock Market Composite Index and the peer group Power Index, and that all dividends, if any, were reinvested. No cash dividends have been declared or paid on our common stock. Stockholder returns over the indicated period should not be considered indicative of future stockholder returns. 26 Table of Contents ITEM6. Selected Consolidated Financial Data. The following tables include selected consolidated financial data for each of our last five years. The consolidated statement of operations data for the years ended December31, 2010, 2009 and 2008 and consolidated balance sheet data as at December31, 2010 and 2009 have been derived from the audited consolidated financial statements appearing elsewhere in this document. The consolidated statement of operations data for the years ended December31, 2007 and 2006 and the consolidated balance sheet data as at December31, 2008, 2007 and 2006 have been derived from audited consolidated financial statements not appearing in this document. This data should be read in conjunction with the consolidated financial statements and notes thereto, with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item7 and with the other financial data set forth elsewhere in this report. Our historical results of operations are not necessarily indicative of results of operations to be expected for future periods. Consolidated Statement of Operations Data Year Ended December31, In thousands except per share data Total revenue $ Total cost of goods sold Gross profit Total operating expenses Operating loss ) Net loss ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) $ ) Consolidated Balance Sheet Data Year Ended December31, In thousands Cash and investments $ Working capital Total assets Long-term obligations Total stockholders’ equity 27 Table of Contents ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the financial statements appearing elsewhere in this Form 10-K. This report contains forward-looking statements, within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, that involve risks and uncertainties. Our expectations with respect to future results of operations that may be embodied in oral and written forward-looking statements, including any forward looking statements that may be included in this report, are subject to risks and uncertainties that must be considered when evaluating the likelihood of our realization of such expectations. Our actual results could differ materially. The words “believe,” “expect,” “intend,” “plan,” “project,” “will” and similar phrases as they relate to us are intended to identify such forward-looking statements. In addition, please see the risk factors section above for a discussion of items that may affect our future results. Executive Level Overview Active Power is headquartered in Austin, Texas, where we manufacture our patented flywheel uninterruptible power supply (“UPS”) systems and continuous power and infrastructure solutions.These solutions ensure continuity for business and IT operations for enterprises, data center operations and IT service providers in the event of power disturbances. Our products and solutions are designed to deliver continuous clean power during power disturbances and outages, voltage sags and surges and provide ride-through power in the event of utility failure supporting operations until utility power is restored or a longer term alternative power source, such as a diesel generator is started.We believe that our products offer an advantage over those of our competitors in the areas of space and energy efficiency, total cost of ownership, system reliability, modular design and the economically green benefits of our solutions. As of December 31, 2010, we have shipped more than 2,800 flywheels in UPS system installations, delivering more than 700 megawatts of power to customers in 42 countries around the world. We are headquartered in Austin, Texas, with international offices in the United Kingdom, Germany, China and Japan. Our patented flywheel-based UPS systems store kinetic energy by constantly spinning a compact steel wheel (“flywheel”) driven from utility power in a low friction environment. When the utility power used to spin the flywheel fluctuates or is interrupted, the flywheel’s inertia causes it to continue spinning. The resulting kinetic energy of the spinning flywheel generates electricity known as “bridging power” for short periods, until either utility power is restored or a backup electric generator starts and takes over generating longer-term power in the case of an extended electrical outage. We believe our flywheel products provide many competitive advantages over conventional battery-based UPS systems, including substantial space savings, higher power densities, “green” energy storage, and higher power efficiencies up to 98%. This high energy efficiency reduces operating costs and provides customers a lower total cost of ownership. We offer our flywheel products with load capabilities from 130kVA to 8,400kVA. We typically target higher power applications of 200kVA and above, largely because the majority of customers in this market segment have backup generators. Our flywheel-based UPS systems are marketed under the brand name CleanSource®. We also sell continuous power systems (“CPS”), which incorporate our UPS products with switchgear and a generator to provide complete short- and long-term protection in the event of a power disturbance. Where the CPS is sold in a containerized package, it is marketed under the brand name PowerHouseTM . PowerHouse can be deployed in either a 20-foot or 40-foot-long ISO container depending upon the customer’s power load requirements. These systems are specifically designed to handle the demands of high-tech facilities requiring the highest power integrity available while maximizing up time, useable floor space and operational efficiency. Designed to offer a highly flexible architecture to a customer’s constantly changing environment, our PowerHouse systems are offered in four standard modular power configurations, enabling sizing for infrastructure on demand. These systems are highly differentiated as they offer flexibility in placement, space savings, fast deployment time after receipt of order, high energy efficiency, and prompt capital deployment to meet current demands. They also deliver significant value to customers as the entire system is integrated and tested prior to delivery for a repeatable simple solution. We also sell CPS solutions to customers in a non-containerized format, typically deploying such solutions inside buildings. Leveraging our expertise in containerization and power distribution, in 2010 we began to manufacture continuous infrastructure solutions, designed to specification for select business partners.These solutions serve as the infrastructure for modular data centers, which are self-contained fully-functional data centers.Modular data centers may be rapidly deployed with other modular data centers as a cost-effective alternative to traditional raised-floor data centers.Active Power designs and delivers the exterior shell and a fully fitted-out interior – including electrical, cooling, monitoring, and other elements – ready for the customer to add their IT racks and servers.After the customer adds their IT equipment to our continuous infrastructure solution, the customer has a functional data center.Continuous infrastructure solutions represented 18% of 2010 revenue.We expect revenue to grow in coming years from current and future customers as modular data center infrastructure continues to gain acceptance in the market. 28 Table of Contents Our total revenue in 2010 increased by $24.6 million, or 61%, from 2009, primarily driven by an increase in the global demand for new data center construction and increased market acceptance of our products and solutions. Sales of our CPS systems and containerized infrastructure solution products increased by approximately $17.6 million, or 251%, compared to 2009 as a number of global customers made repeated purchases of our CPS products, reflecting growing acceptance of, and validation of the improved performance characteristics of our CPS solutions and containerized infrastructure solution products. Our UPS product revenues also increased by $6.8 million, or 28%, from 2009 reflecting better global demand and acceptance of our battery-free UPS systems. We sell our products to a wide array of commercial and industrial customers across a variety of vertical markets, including data centers, manufacturing, technology, broadcast and communications, financial, utilities, healthcare, government and airports. We have expanded our global sales channels and direct sales force, selling in major geographic regions of the world, but particularly in North America, Europe and Asia. We sell our products through the following distribution methods: • Sales made directly by Active Power; • Manufacturer’s representatives; • Distributors; • OEM partners; and • Strategic IT partners 29 Table of Contents Our revenue derived from North America was $27.1 million, $28.7 million and $47.5 million in 2008, 2009 and 2010, respectively, representing 63%, 71% and 73%, respectively, of our total revenues. Our revenue derived from customers located in Europe was $12.0 million, $9.2 million and $13.0 million in 2008, 2009 and 2010, respectively, representing 28%, 23% and 20%, respectively, of our total revenues. Our revenue derived from customers located in Asia was $3.8 million, $2.4million and $4.4 million in 2008, 2009 and 2010, respectively, representing 9%, 6% and 7%, respectively, of our total revenues.We achieved growth in all of our primary markets during 2010. Our largest revenue growth occurred in theNorth Americamarket, where our revenues increased by $18.8 million or 66% over 2009.Our largest UPS customers and a majority of our PowerHouse and containerized infrastructure solution product customers are located in North America. After a disappointing performance in 2009, our business in Europe increased by $3.8 million or 42% as our efforts to build our sales organization took effect. Our revenues in Asia increased by $2.0 million or 82% from 2009 as we opened a sales office in China and continued to build our sales organization in this region. We believe total revenue will continue to grow in 2011 from all of our products and as we continue to focus on selling more complete systems rather than just products. In particular, we expect continuing market acceptance of containerized solutions to drive higher sales of our PowerHouse and containerized infrastructure solution products globally. We also believe that the global growth in data center demand will also lead to higher sales of our UPS products. We are specifically targeting those customers with large IT and power needs who have the ability to make frequent and large UPS purchases as their global operations expand. Our increase in revenue in 2010 helped drive further improvement in our gross profit, and for the fifth consecutive year we have reported improved gross margins. Our margins still fluctuate on a quarterly basis depending on the product mix of our revenues and were as high as 30% during our third quarter of 2010. On an annual basis the gross profit margin increased to 28% from 23% in 2009 and comparesfavorably to the 19% we had in 2008.The increased volume allows for more efficient utilization of our manufacturing capacity, and this combined with higher pricing drove the improvement in margins. Our direct sales typically generate higher margins for us than sales that are made through our OEM or distribution channels which is one of the reasons we continue to expand our direct sales capabilities. Nonetheless, our partners provide a significant contribution to our distribution strategy as they offer the potential to leverage their customer relationships to help bring sales volume to our operations. Our gross margin in the fourth quarter of 2010 was 28%. This was an improvement from the 19% we recorded in the fourth quarter of 2009 due not only to the higherflywheel volumes, but also due to improved margins on our PowerHouse products compared to 2009, as we improve the efficiency and profitability of this product family. Our operating losses were $3.8 million, $11.0 million and $14.1 million in 2010, 2009 and 2008, respectively.Our operating losses include non-cash stock based compensation expenses of $1.1 million, $1.3 million and $1.7 million in 2010, 2009 and 2008 respectively.In 2010 we were able to decrease our operating losses by 65% or $7.2 million, compared to 2009. This reduction in losses is primarily due to the gross margin improvements that were driven by the higher revenue levels and by our efforts to control operating expenses. Our operating costs increased by 8% compared to 2009, primarily due to higher sales compensation and performance-based compensation expenses despite a 61% increase in revenues. For the first time in our 18-year history we were able to achieve quarterly operating profitability during the third and fourth quarters of 2010 as our revenue levels increased to a level sufficient to achieve this milestone. The improved operating results and lower losses have also resulted in a decrease in the net cash used in operating activities. In 2010, for the first time in our history we generated positive cash flows from operations of $0.07 million. This compares to net cash used in operating activities of $6.9 million and $11.8 million in 2009 and 2008, respectively. The larger sales price of our PowerHouse and containerized infrastructure orders can cause large quarterly fluctuations in our inventory, receivables and payables balances, depending on the number of such orders in progress at any point in time. This can cause material fluctuations in the level of working capital we require. If the number of such orders increases rapidly or any of these orders have payment terms that are less favorable, we may need access to more liquidity to fund the growth of our business and to fulfill these orders. We increased our bank revolving line of credit in 2010 to provide a source of funding for this scenario, and now have up to $12.5 million of credit available to help fund our growth and manage our working capital requirements. We have a history of annual operating losses and have not yet reached sustained operating profitability on an annual basis. We believe that the success of our flywheel products and our PowerHouse and continuous infrastructure solutions, combined with our focus on direct sales to customers, will help us to further increase our revenues and reduce our level of operating losses and the amount of cash that we consume in our operations. We will need to continue to focus on management of cash and working capital in 2011 in order to manage the level of funds we use in our operating activities. Our total cash and investments at December31, 2010 were $15.6million, compared to $7.5 million at December31, 2009. The increase in 2010 was primarily due to a sale of equity in 2010 that raised approximately $9 million. Due to the improvements in our operations in the second half of 2010, as well as our fundraising in February 2010 and the new bank credit facilities we put in place in August 2010, we believe that our cash and investments and available liquidity are sufficient to meet our operational needs for at least the next twelve months. 30 Table of Contents Critical Accounting Policies and Estimates We consider an accounting policy to be critical if: • the accounting estimate requires us to make assumptions about matters that are highly uncertain or require the use of judgment at the time we make that estimate; and • changes in the estimate that are reasonably likely to occur from period to period, or use of different estimates that we could have reasonably used instead in the current period, would have a material impact on our financial condition or results of operations. Management has reviewed the development and selection of these critical accounting estimates with the Audit Committee of our Board of Directors, and the Audit Committee has reviewed these disclosures. In addition, there are other items within our financial statements that require estimation, but are not deemed critical as defined above. Changes in these and other items could still have a material impact upon our financial statements. Allowance for doubtful accounts Trade receivables are recorded at the stated amount, less an allowance for doubtful accounts. The allowance represents estimated uncollectible receivables associated with potential customer defaults on contractual obligations, usually due to the customer’s potential insolvency. The allowance includes amounts for certain customers where a risk of default has been specifically identified. In addition, the allowance includes a provision for customer defaults on a general formula basis when it is determined the risk of some default is probable and estimable, but cannot yet be associated with certain customers. The assessment of the likelihood of customer defaults is based on various factors, including the length of time the receivables are past due, risks unique to particular geographic regions, historical experience and existing economic conditions. Historically, a large portion of our sales have been made through OEM channels to a few large customers, and so our credit losses have been minimal. As we integrate additional distribution channels into our business and increase our direct sales to more and smaller customers, the risk of credit loss may increase. Inventories Inventories are priced at the lower of cost (using the first-in, first-out method) or market. We estimate inventory reserves on a quarterly basis and record reserves for obsolescence or slow-moving inventory based on assumptions about future demand and marketability of products, the impact of new product introductions, inventory turns and specific identification of items, such as product discontinuance, damaged goods or engineering/material changes. Warranty liability The estimated warranty liability costs are accrued for each of our products at the time of sale. Our estimates are principally based on assumptions regarding the lifetime warranty costs of each product, including where little or no claims experience may exist. Due to the uncertainty and potential volatility of these estimates, changes in our assumptions could have a material effect on our reported operating results. Our estimate of warranty liability is reevaluated on a quarterly basis. Experience has shown that initial data for a new product can be very volatile due to factors such as product and component failure rates, material usage and service delivery costs in correcting product failures; therefore our process relies upon long-term historical averages until sufficient data is available. As actual experience becomes available, it is used to modify the historical averages to ensure that the forecast is within the range of likely outcomes. The resulting balances are then compared to current spending rates to ensure that the accruals are adequate to meet expected future obligations. Revenue recognition We recognize revenue when four criteria are met: (i)persuasive evidence that an arrangement exists; (ii)delivery has occurred or services have been rendered; (iii)the sales price is fixed or determinable; and (iv)collectability is reasonably assured. Revenue-generating transactions generally fall into one of the following categories of revenue recognition: • We recognize product revenue at the time of shipment for substantially all products sold directly to customers and through distributors because title and risk of loss pass on delivery to the common carrier. Our customers and distributors do not have the right to return products. If title and risk of loss pass at some other point in time, we recognize such revenue for our customers when the product is delivered to the customer and title and risk of loss has passed. 31 Table of Contents • We recognize installation and service and maintenance revenue at the time the service is performed. • We recognize revenue associated with extended maintenance agreements (“EMAs”) over the life of the contracts using the straight-line method, which approximates the expected timing in which applicable services are performed. Amounts collected in advance of revenue recognition are recorded as a current or long-term liability based on the time from the balance sheet date to the future date of revenue recognition. • We recognize revenue on certain rental programs over the life of the rental agreement using the straight-line method. Amounts collected in advance of revenue recognition are recorded as a current or long-term liability based on the time from the balance sheet date to the future date of revenue recognition. • Shipping costs reimbursed by the customer are included in revenue. Multiple element arrangements (“MEAs”). Arrangements to sell products to customers frequently include multiple deliverables. Our most significant MEAs include the sale of one or more of our CleanSource UPS or PowerHouse products, combined with one or more of the following products: design services, project management, commissioning and installation services, spare parts or consumables, and EMA’s. Delivery of the various products or performance of services within the arrangement may or may not coincide. Certain services related to design and consulting may occur prior to delivery of product and commissioning and installation typically take place within 6 months of product delivery, depending upon customer requirements. EMAs, consumables, and repair, maintenance or consultingservices generally are delivered over a period of one to five years. In certain arrangements revenue recognized is limited to the amount invoiced or received that is not contingent on the delivery of future products and services. When arrangements outside of the scope of software revenue recognition guidance include multiple elements, we allocate revenue to each element based on the relative selling price and recognize revenue when the elements have standalone value and the four criteria for revenue recognition have been met for each element. We establish the selling price of each element based on Vendor Specific Objective Evidence (“VSOE”) if available, Third Party Evidence (“TPE”) if VSOE is not available, or Best Estimate of Selling Price if neither VSOE nor TPE is available. We generally determine selling price based on amounts charged separately for the delivered and undelivered elements to similar customers in standalone sales of the specific elements. When arrangements include an EMA, we recognize revenue related to the EMA at the stated contractual price on a straight-line basis over the life of the agreement. Any taxes imposed by governmental authorities on our revenue-producing transactions with customers are shown in our consolidated statement of operations on a net-basis; that is excluded from our reported revenues Stock-based compensation We account for stock-based compensation using a fair-value based recognition method. Stock-based compensation cost is estimated at the grant date based on the fair value of the award and is recognized as an expense ratably over the requisite service period of the award. Determining the appropriate fair-value model and calculating the fair value of stock-based awards at the grant date requires considerable judgment, including estimating stock price volatility, expected option life and forfeiture rates. We develop our estimates based on historical data and market information that can change significantly over time. A small change in estimates used can have a relatively large change in the estimated valuation. We use the Black-Scholes option valuation model to value employee stock awards. We estimate stock price volatility based upon our historical volatility. Estimated option life and forfeiture rate assumptions are derived from historical data. For stock-based compensation awards with graded vesting, we recognize compensation expense using the straight-line amortization method. Results of Operations Comparison of 2010 to 2009 Product revenue Product revenue primarily consists of sales of our UPS products and our CPS infrastructure solutions. 32 Table of Contents The following table summarizes for the periods indicated, a year-over-year comparison of our product revenue (in thousands): Year AnnualAmount Changefrom PriorYear Percent Change $ $ 69
